Mr. Chief Justice Del Toro
delivered the "opinion of the Conrt.
In this case an appeal was taken by the plaintiff in an action of filiation from certain orders entered therein by the district court refusing to annul an attachment levied on property belonging to the plaintiff, to secure the effectiveness of any judgment that might be rendered by virtue of a cross-complaint filed by the defendants. The appeal was decided by a judgment of March 31, 1932 (43 P.K.R. 293), reversing the orders appealed from. A rehearing having been sought, the same was denied on July 20, 1932.
There only remains undisposed of a petition for the delivery of documents which the defendants filed on December 2nd last, and in regard to which they were heard in open court on January 30, 1933.
*483In the petition there is transcribed a motion by the attorneys López de Tord and Zayas Pizarro, filed in the District Court of Ponce, praying that they be considered as haying withdrawn as the attorneys of the Heirs of Francisco Maria Franceschi, without prejudice to their rights, by reason of their having been unjustly dismissed by said heirs as their representatives; and it is alleged that the defendants in this appeal, who are the said heirs, have' requested attorneys López de Tord and Zayas Pizarro to deliver to them “all the documents regarding this case and more particularly the copies of the transcripts of record and of the briefs, so that their attorney Mr. Molina might study said documents for the purpose of determining whether the judgment rendered by this Hon. Court on March 31, 1932 is appealable,” (italics ours), and that said attorneys refused to make such delivery.
Upon becoming aware of the petition, attorneys López de Tord and Zayas Pizarro opposed the same and they were also heard in open court on January 30, 1933.
The mere recital of the above facts is sufficient to conclude that the petition is improper, it being unavailing. The copies of said documents — the originals of which, it may be remarked in passing, were in the office of the clerk of this Court available to the new attorney — were requested in order to determine from a study thereof if the judgment of March 31, 1932, was appealable; and whether the period for taking an appeal be counted from March 31, 1932, or from July 20, 1932, when the rehearing was denied, such period had fully expired on December 2, 1932, when the petition was filed. Sections 128 and 240 of the Judicial Code of the United States, as amended by Act of February 13, 1925, 43 Stat. at L. 936, 940.
The petition must be denied.